Case 3:20-cv-00578-TAD-KLH Document 33-1 Filed 10/26/20 Page 1of1PagelID#: 245

OUACHITA PARISH CORONER’S OFFICE
103 MCMILLAN ROAD
WEST MONROE, LOUISIANA 71291
PHONE (318) 327-1362 FAX (318) 327-3433

To Whom It May Concern,

The office of the Coroner for Ouachita Parish conducted an investigation into the
circumstances surrounding the death of Christopher Hollingsworth, a White Male, whose
date of birth is, 04/24/1974, who died in Caddo Parish, Louisiana on September 22, 2020.

Further, Pursuant to Louisiana Law, a forensic autopsy was conducted on the body as
required by LSA-RS 33:1563 and the final report of that autopsy has been completed and
released by the forensic pathologist. The death certificate is pending completion.

Therefore, in accordance with Louisiana Revised Statute 13:5713G(2), This written
statement is being issued in lieu of a death certificate at this time to constitute proof of
death to all persons, and for all purposes. Upon completion the death certificate, will
provide the final cause and manner of death.

Worle,

Warren Lee ‘
Chief Investigator
Ouachita Parish Coroner’s Office
